F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             DEC 14 1998
                                TENTH CIRCUIT
                           __________________________                    PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                        No. 98-3079
                                                            (D. Kan.)
 CARL MARSHALL,                                      (D.Ct. No. 97-CV-3040)

          Defendant-Appellant.
                        ____________________________

                                ORDER AND JUDGMENT *


Before SEYMOUR, BRORBY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.



      Mr. Marshall, a federal inmate and a pro se litigant, appeals the District


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
Court’s judgment denying his motion for relief under 28 U.S.C. § 2255. We

exercise jurisdiction and affirm the judgment of the district court.



      Mr. Marshall was convicted of a conspiracy to distribute more than fifteen

kilograms of cocaine base and three other drug distribution counts. He received a

life sentence in prison. Mr. Marshall appealed and we affirmed the conviction

and sentence. United States v. Williamson, 53 F.3d 1500 (10th Cir.), cert. denied,

516 U.S. 882 (1995).



      Mr. Marshall filed a § 2255 motion, contending: (1) denial of effective

assistance of counsel as his retained counsel conceded guilt on three substantive

distribution counts in closing argument; (2) the trial court improperly did “not

allow the jury to know their U.S. Constitutional duties,” asserting the jury should

have been instructed it could find him not guilty if it believed the criminal statute

involved was unconstitutional; (3) denial of equal protection because cooperating

witnesses received shorter sentences than defendants, like himself, who proceeded

to trial; (4) the trial court lacked jurisdiction over the crimes charged, as the

United States Constitution reserves the power to prosecute drug offenses to the

states; (5) prejudice by the grand jury due to prosecutorial misconduct,

specifically “bring[ing] up evidence of an on going murder investigation”; (6) the


                                           -2-
prosecutor vindictively prosecuted him for her own personal gain; and (7) the trial

was based upon “fraudulent gained evidence,” in that telephone records

introduced at trial were fraudulently obtained.



      The district court, in a six-page Memorandum and Order, denied Mr.

Marshall relief. The district court concluded: (1) Mr. Marshall’s claim of

ineffective assistance of counsel fails under Strickland v. Washington, 466 U.S.
668 (1984), as his counsel made a clearly strategical decision to portray Mr.

Marshall as a small-time drug dealer and not a ringleader of a major drug

conspiracy; and (2) the remaining six claims are barred as they could have been

raised on direct appeal, and Mr. Marshall offered no explanation to meet the

“cause and prejudice” test or the “fundamental miscarriage of justice” test.



      Mr. Marshall appeals the decision of the district court and in doing so

raises a single issue, contending the district court erred in concluding he did not

receive ineffective assistance of counsel, nor any resulting prejudice of

ineffective counsel.



                                    Jurisdiction

      The clerk of the district court mailed a copy of the trial court’s decision to


                                         -3-
Mr. Marshall at the penitentiary in Florence, Colorado rather than at the

penitentiary in Beaumont, Texas. Believing his § 2255 motion to be still pending,

Mr. Marshall filed a motion for an evidentiary hearing. The clerk then mailed a

copy of the Memorandum and Order to the correct Beaumont address. Mr.

Marshall moved the district court for an order tolling the time for appeal.

Although noting the 180-day savings period allowed under Fed. R. App. P. 4(a)(6)

had expired, the Government did not object to Mr. Marshall’s request. Mr.

Marshall also filed a motion for a Certificate of Appealability. Mr. Marshall then

filed his pro se notice of appeal. The district court granted Mr. Marshall’s motion

to toll the time and granted Mr. Marshall’s request for a Certificate of

Appealability on only one issue, “whether Mr. Cornwell’s closing statement

constituted ineffective assistance of counsel.”



       This chain of events gives rise to a novel issue in this circuit – whether a

district court’s grant of a Fed. R. App. P. 4(a)(6) 1 motion validates a notice of

appeal filed prior to the entry of such an order. We adopt the reasoning set forth



       1
         Fed. R. App. P. 4(a)(6) provides the district court may, upon motion filed within
180 days of entry of the judgment or within seven days of the receipt of such notice,
whichever is earlier, reopen the time for appeal for a period of fourteen days, if it finds a
party entitled to notice of the entry of a judgment did not receive such notice within
twenty-one days of its entry and no party would be prejudiced.


                                             -4-
in Hinton v. City of Elwood, 997 F.2d 774 (10th Cir. 1993). In Hinton, we

concluded the district court’s approval of Appellant’s otherwise untimely notice

of appeal validated his subsequent motion to extend the time to file the notice of

appeal. The Hinton court further stated, “to require the filing of a new notice of

appeal would amount to little more than empty paper shuffling.” Id. at 778

(internal quotation marks omitted). We therefore conclude we have jurisdiction

to reach the merits of Mr. Marshall’s appeal and exercise our jurisdiction. 2



                          Ineffective Assistance of Counsel

       When reviewing the denial of a § 2255 motion, we review the district

court’s legal rulings de novo, and its factual findings for clear error. See United

States v. Cox, 83 F.3d 336, 338 (10th Cir. 1996). Ineffective assistance of

counsel claims involve mixed questions of law we review de novo. See United

States v. Prows, 118 F.3d 686, 691 (10th Cir. 1997).



       We begin by noting the essential facts. The Government proved beyond a


       2
         Mr. Marshall also seeks to supplement the record on appeal. Five of the
documents requested are already included in the record transmitted to this court, i.e.,
documents numbered 334-336, 338 and 345. The remaining documents, numbered 342,
347 and 360 (which are, respectively, a Notice of Mr. Marshall’s changed address, and
two return mail receipts, dated July 7, 1997, and February 17, 1998), are not necessary for
our review as we exercise our jurisdiction.


                                            -5-
reasonable doubt Mr. Marshall acted as kingpin of a long-running and successful

crack and powder cocaine distribution conspiracy. See Williamson, 53 F.3d at

1506-08. The Government presented evidence of three hand-to-hand drug

distributions between Mr. Marshall and an undercover police officer, with one

exchange recorded on audio and video tapes. During closing argument, Mr.

Cornwell, counsel for Mr. Marshall, conceded his guilt on the three distribution

counts (the three hand-to-hand drug exchanges), but never conceded Mr.

Marshall’s guilt on the most serious offense, the drug conspiracy.



      The district court, which also presided over Mr. Marshall’s five-week trial,

concluded:

             Mr. Marshall argues that his retained trial counsel, Mr. Carl
      Cornwell, an experienced criminal defense lawyer, was ineffective
      when he stated to the jurors in his closing argument that they should
      find Mr. Marshall guilty on three counts of distribution of small
      amounts of drugs, but not guilty on the conspiracy count. In United
      States v. Williamson, 53 F.3d 1500 (10th Cir.), cert. denied, 116 S.
      Ct. 218 (1995), the Tenth Circuit addressed this exact issue with
      respect to one of Mr. Marshall’s co-conspirators, Ms. Clarissa
      Williamson. The Tenth Circuit concluded that the strategy utilized
      by Ms. Williamson’s attorney in his closing, which involved
      conceding Ms. Williamson’s guilt with respect to lesser counts of
      distribution of small amounts of drugs and denying her involvement
      with the conspiracy, did not constitute ineffective assistance of
      counsel. Id. at 1511-12. Like Ms. Williamson’s attorney, Mr.
      Cornwell, “... in the exercise of professional judgment, primarily
      focused on attempting to obtain an acquittal for his client on the


                                        -6-
      conspiracy charge, rather than particular substantive distribution
      charges.” Id. at 1512. Because the Government’s evidence at trial
      concerning Mr. Marshall’s culpable involvement in the three counts
      of distribution of small amounts of drugs was overwhelming, the
      court concludes that Mr. Cornwell’s strategy ... was not deficient and
      did not prejudice the plaintiff’s defense.


      Against this factual backdrop, Mr. Marshall correctly argues the admission

by counsel of his client’s guilt to the jury represents an example of the sort of

breakdown in the adversary process that triggers a presumption of prejudice.

However, Mr. Marshall’s argument fails when the focus is on the entire record.

The record in the case before us is more than ample to overcome the presumption

of prejudice. Mr. Marshall’s attorney remained a legal advocate who acted with

undivided allegiance and faithful, devoted service to him. The district court

correctly referred to Williamson as presenting the identical situation to the case at

hand. There is no sense repeating this analysis which is found in Williamson, 53
F.3d at 1510-12. We are not alone is so holding. See United States v. Simone,

931 F.2d 1186 (7th Cir.), cert. denied, 502 U.S. 981 (1991), where counsel

admitted guilt on individual drug trafficking offenses and attempted to persuade

the jury of the defendant’s innocence on the major charge. Suffice it to say, the

district court correctly decided Mr. Marshall’s contentions concerning ineffective

assistance of counsel. Given that determination, we cannot find his attorney’s

performance deficient under the “objective standard of reasonableness.” See


                                          -7-
Strickland, 466 U.S. at 687-88.



      The judgment of the district court is AFFIRMED for substantially the

same reasons set forth by the district court.



                                       Entered by the Court:

                                       WADE BRORBY
                                       United States Circuit Judge




                                         -8-